PER CURIAM.
This cause came on in due course for hearing on May 14, 1946, on the petition for enforcement, the answer, and the record made before the Board. The petitioner appeared in person and by brief. The respondent appeared asking additional time for the filing of its brief, time was granted it until June 1st for filing, and the consideration of the cause was deferred until that time. Thereafter, no brief having been filed, and the case being considered on the petition and answer, the record and brief of petitioner, it appeared without question or dispute: (1) that the Board’s findings that respondent has engaged in unfair labor practices within the meaning of Section 8(1) (2) (5) of the National Labor Relations Act, 29 U.S.C.A. § 158(1, 2, 5), are supported by substantial evidence; and (2) that its order is proper and valid and should be enforced. We, therefore, so find, and a decree enforcing its order may be presented for entry.